Citation Nr: 1221355	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  05-32 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck and upper back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial disability rating in excess of 30 percent for a heart murmur with concentric left ventricular hypertrophy and mitral valve prolapsed.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984; and had non-qualifying service from March 1987 to April 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

With regards to the issue of new and material evidence to reopen a service connection claim for a neck and upper back disability, the Board denied the claim by way of a November 2009 Decision.  In August 2011, the United States Court of Appeals for Veterans Claims (Court) vacated this portion of the Board's decision.

With regards to the issues of entitlement to service connection for a low back disability, and entitlement to a higher initial rating for a heart murmur, the Board remanded these issues in November 2009 and July 2011.  

Additionally, in its July 2011 remand, the Board noted that the Veteran raised a dental claim that had not been addressed by the agency of original jurisdiction (AOJ).  The Board referred the issue to the RO for development.  It does not appear that there has been any development of the issue.  Consequently, the Board once again refers the issue to the RO for proper development and adjudication.  


FINDINGS OF FACT

1.  In August 1990, the RO denied the Veteran's claim for service connection for a neck and upper back injury.  He was notified in September 1990 and did not appeal. 
  
2.  Certain evidence received since the August 1990 decision is neither cumulative nor redundant of the evidence of record at the time of the August 1990 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The August 1990 RO decision denying service connection for a neck and upper back injury is final.  38 U.S.C.A. § 7105 (West 2002)

2.  Evidence received since the August 1990 decision is new and material; and the Veteran's claim of entitlement to service connection for a neck and upper back injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011)

The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117  . 

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Analysis

The Veteran's claim for service connection for a neck and upper back disability was denied by way of an August 1990 RO decision.  The Veteran was notified of the denial; and he failed to appeal.  Consequently, the August 1990 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002).

At the time of the August 1990 denial, the evidence included the service treatment records.  There was also a March 1990 letter from a private chiropractor stating that the Veteran was under his care from February 1990 to the present for a neck injury. The source of the injury was not mentioned; nor was there any indication it was related to service. 

The record in August 1990 also contained VA clinical records.  In October 1989, the Veteran complained of muscle spasm in his neck and the upper part of his back. In January 1990, he had flu symptoms and complained of muscle spasm in his back. On both occasions, the diagnosis was musculoskeletal pain.  There was no indication it was related to service.  Also in evidence was the Veteran's statement of March 1990 to the effect that the injury to his back and right side occurred while doing a performance test in April 1987.  Since the character of his discharge from the second period of service does not qualify him for benefits based on that period, this statement appears to weigh against the claim. 

Evidence received since the August 1990 denial includes the Veteran's statements that he has been receiving VA treatment since the August 1990 denial.  These records have been incorporated into the claims file.  In April 2003, it was noted that he had a lumbar muscle strain in September 2002.  In September 2003, he had a few scattered macules on his trunk, arms, and neck.  No other neck complaints or findings were noted. 

A VA clinical record for December 2003 shows that the Veteran complained of having burning pains in his back in the bilateral lumbar and upper right areas, for 2 weeks and intermittently over the years.  He said that he had been injured in the ribs by a dump truck in service in 1983.  The examiner noted that the Veteran did not appear to be in pain and sat in a relaxed manner.  His back had normal flexion and extension without apparent discomfort.  He was able to lie down and sit up on the examination table without apparent discomfort.  There was no resistance to straight leg raising.  The assessment was intermittent lumbar muscle pain.  There was no neck or upper back diagnosis. 

VA clinical records for 1984 and 1986 were received in January 2004.  In January 1986, the Veteran reported a problem with low back pain radiating to his middle upper back.  The pain had begun the previous Friday evening.  He denied any injury.  He reported that the symptoms felt like muscle spasms and occurred with deep breathing.  Examination was essentially negative with no deep muscle spasm. The assessment was no apparent distress.  Subsequently, in March 1986, the Veteran was seen at the general medical clinic with complaints of gas.  There were no complaints or findings regarding the neck or back. 

In its (now vacated) November 2009 denial of the Veteran's application to reopen the claim, the Board found that the claim was originally denied, in part, because the medical records failed to show any current residuals of an in-service injury.  The Board further found that the evidence received since the August 1990 rating decision also failed to contain medical records reflecting any manifestations of a current upper back/neck disability.  Instead, the Board found that the current treatment records only reflect evidence of a low back/lumbar disability.  The Court, in its August 2011 decision, found that the Board had not erred in that assessment.  

However, the Court found that when the Veteran sought to reopen his claim in December 2003, he argued (for the first time) that his neck and upper back disabilities were due to an in-service truck accident.  The Board notes that the Veteran's new contention (that his neck and upper back disabilities are due to an October 1983 truck accident) is presumed to be credible for new and material evidence purposes only.  Consequently, the new contention is not cumulative and redundant; and it constitutes new and material evidence.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   


ORDER

New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a neck and upper back disability.   



REMAND

Neck and upper back
The Board notes that the service treatment records reflect that the Veteran was struck by vehicle in October 1983.  The Veteran should schedule the Veteran for a VA examination for the purpose of determining the nature, extent, and etiology of any neck and/or upper back disability.  

The RO should then readjudicate the claim on a de novo basis.

Low back disability and heart murmur
 The Board remanded these claims in July 2011 so that the Veteran could be provided VA examinations.  The Veteran underwent the requisite VA examinations, and the examination reports complied with the Board's remand instructions.  However, the Board notes that the RO has not issued the Veteran a supplemental statement of the case, as instructed in the July 2011 Remand.

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Moreover, even if the RO had provided the requisite supplemental statement of the case, the Board notes that the claims would have to be remanded because the Veteran submitted an April 2012 correspondence in which he requests that the VA obtain the VA treatment records from October 2011 and November 2011, as these records are "critical to the outcome of [the Veteran's] appeal on both issues."  The claims file contains treatment records dated through August 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Make sure that the VA records are updated and in the claims folder.  The RO should take particular care to ensure that the records dated October 2011 and November 2011 are included in the claims file.  

2.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature, etiology and severity of the Veteran's neck and upper back disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any neck and/or upper back disability began during or is causally related to service, to include due to an October 1983 motor vehicle accident.   
  
A complete rationale should be provided for any opinion expressed.

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


